Citation Nr: 0403007	
Decision Date: 02/03/04    Archive Date: 02/11/04

DOCKET NO.  96-27 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 50 percent for the veteran's post-traumatic stress 
disorder.  

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for the veteran's recurrent leiomyosarcoma of 
the occipital-parietal scalp excision residuals including 
partial craniectomy residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from April 1967 to January 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the San Juan, the Commonwealth of Puerto Rico, Regional 
Office (RO) which, in pertinent part, established service 
connection for recurrent leiomyosarcoma of the 
occipital-parietal scalp excision residuals including partial 
craniectomy residuals and assigned a 100 percent evaluation 
for the period between February 6, 1991, and April 30, 1991, 
and a 10 percent evaluation for the period on and after May 
1, 1991, for that disability.  In June 1992, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  
In March 1993, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In 
April 1993, the RO granted a separate 10 percent evaluation 
for the veteran's post-operative skull and head scars under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7800.  
In September 1994, the RO, in pertinent part, granted service 
connection for PTSD and assigned a 30 percent evaluation for 
that disability.  

In July 1997, the RO retroactively increased the initial 
evaluation for the veteran's PTSD from 30 to 50 percent.  In 
January 1999, the veteran was afforded a hearing before a VA 
hearing officer.  In June 1999, the RO retroactively 
increased the initial evaluation for the veteran's recurrent 
leiomyosarcoma excision residuals from 10 to 30 percent under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5296.  
The veteran has been represented throughout this appeal by 
the Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify you if 
further action is required on your part.  

REMAND

Initially, the Board observes that the June 2001 Veterans 
Claims Assistance Act of 2000 (VCAA) notice issued to the 
veteran fails to adequately inform him of what must be shown 
to support his claims of entitlement to initial evaluations 
in excess of 50 percent and 30 percent for his PTSD and 
recurrent leiomyosarcoma excision residuals, respectively.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently invalidated the regulations 
which empowered the Board to issue written notification of 
the VCAA to veterans.  Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  

The veteran was last afforded a VA examination for 
compensation purposes in September 2001.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that an additional VA 
evaluation addressing both the veteran's PTSD and his 
leiomyosarcoma excision residuals would be helpful in 
resolving the issues raised by the instant appeal.  
Accordingly, this case is REMANDED for the following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a) (2003); 
Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003); and Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) are fully met.  

2.  The RO should then contact the 
veteran and request that he provide 
information as to all treatment of his 
PTSD and recurrent leiomyosarcoma 
excision residuals, including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment provided to the veteran.  All 
evidence obtained should be associated 
with the veteran's claims folder.  

3.  The RO should then request that 
copies of all VA clinical documentation 
pertaining to the veteran's treatment 
after May 1999 be forwarded for 
incorporation into the record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his PTSD and recurrent leiomyosarcoma 
excision residuals.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examination report should include a 
full psychiatric diagnostic assessment 
including a Global Assessment of 
Functioning (GAF) score on Axis V and an 
explanation of the significance of the 
current levels of psychological, social, 
and occupational functioning which 
support the score.  The examiner or 
examiners should specifically comment on 
the impact of the veteran's PTSD and 
recurrent leiomyosarcoma excision 
residuals upon his industrial activities 
and employability.  Send the claims 
folder to the examiner or examiners for 
review.  The examination report should 
specifically state that such a review was 
conducted.  

5.  The RO should then readjudicate the 
veteran's entitlement to an initial 
evaluation in excess of 50 percent for 
his post-traumatic stress disorder and an 
initial evaluation in excess of 30 
percent for his recurrent leiomyosarcoma 
of the occipital-parietal scalp excision 
residuals including partial craniectomy 
residuals.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 


Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See  M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


